Citation Nr: 0612248	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from February 1952 to 
February 1955, and from July 1955 to April 1973.  He died in 
January 2003.  The appellant, who is the veteran's 
nephew/personal representative of his estate and who paid for 
the veteran's burial from his personal funds, appeals to the 
Board of Veterans' Appeals (Board) from a May 2003 rating 
decision of the Fort Harrison, Montana Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
rate of burial benefits based upon service connection for the 
cause of the veteran's death.  See 38 C.F.R. § 3.1600(a); 
38 C.F.R. § 3.1601(a)(1) (2005).            

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in January 2003, at the age of 69.  The 
death certificate lists the immediate cause of death as 
cardio-respiratory failure, with the approximate interval 
between onset and death listed as "hours," and the 
underlying cause of death as multiple sclerosis, with the 
approximate interval between onset and death listed as 
"years."  Other significant conditions contributing to 
death but not resulting in the underlying cause were 
"carcinoma of the bladder and prostate, anemia."  There was 
no autopsy.  The veteran's death certificate was signed by 
Vibul Tangraphaphorn, M.D., who was apparently the veteran's 
treating physician at the time of his death.  By a February 
2004 private medical statement from Dr. Tangraphaphorn, Dr. 
Tangraphaphorn indicated that in reference to the veteran's 
certificate of death, the cause of death should have included 
carcinoma of the prostate, as well.  

Prior to the veteran's death, service connection was in 
effect for a cervical spine disability, rated 10 percent 
disabling; a low back disability, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling, and defective hearing 
of the left ear and hemorrhoids, each rated as zero percent 
disabling.  The combined rating in effect at the time of the 
veteran's death was 30 percent.

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

The appellant is entitled to receive burial benefits on a 
service-connected basis if the evidence establishes that a 
disability incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312; see also Combee v. 
Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  The death of a 
veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).  

In this case, the appellant contends that the veteran's death 
was linked to his exposure to Agent Orange while on active 
duty in Vietnam.  In this regard, it is noted that the 
veteran's DD 214 confirms that he had active service in 
Vietnam during the Vietnam era.  Therefore, the veteran is 
presumed to have been exposed to herbicides in service.  38 
U.S.C.A. § 1116(f).  The list of diseases presumptively 
associated with exposure to Agent Orange while on active duty 
in Vietnam include prostate cancer; it does not include 
carcinoma of the bladder.  See 38 C.F.R. § 3.309(e) (2005).  
As stated above, according to the veteran's death 
certificate, other significant conditions contributing to 
death but not resulting in the underlying cause included 
carcinoma of the prostate.  Moreover, in a February 2004 
private medical statement from Dr. Tangraphaphorn, Dr. 
Tangraphaphorn, who signed the veteran's death certificate 
and who was the veteran's treating physician at the time of 
his death, indicated that in reference to the veteran's 
certificate of death, the cause of death should have also 
included carcinoma of the prostate.  Thus, in light of the 
above, it is the appellant's contention that the veteran's 
prostate cancer, for which presumptive service connection 
should be established, contributed to his death.  

A VA discharge summary shows that the veteran was 
hospitalized from January 28, 1999 to February 8, 1999, for 
unrelated conditions.  Upon admission, it was noted that the 
veteran arrived with 300 pages of old records from the 
Benefits Hospital without any discharge summary.  It was 
reported that the veteran's past history was remarkable for 
an admission in August 1997 where he was found to have TCC 
(transitional cell carcinoma) of the bladder.  The veteran 
had a cystoscopy, prostatectomy, and creation of a bladder 
using bowel loops.  Upon the veteran's discharge in February 
1999, the pertinent diagnosis was history of TCC of the 
bladder, status post cystoscopy, prostatectomy and neobladder 
creation in August 1997.  

Private medical records dated in June 1999 and August 2000 
show that in August 2000, the veteran was hospitalized for an 
unrelated disorder.  Upon admission, it was noted that the 
veteran had an ileal-bladder after having a total cystectomy 
and prostatectomy because of TCC of the bladder and 
"probably carcinoma of the prostate" several years ago.  
The pertinent diagnosis upon the veteran's discharge was 
status-postprostatectomy and cystectomy with an ileo bladder.     

A private medical discharge summary, which was signed by Dr. 
Tangpraphaphorn, shows that the veteran was hospitalized in 
July 2002.  The veteran's admitting diagnoses were status-
post cystectomy and status-post prostatectomy secondary to 
cancer of the bladder.  Dr. Tangpraphaphorn noted that the 
veteran had a problem with bladder cancer, total cystectomy 
and ileal conduit.  According to Dr. Tangpraphaphorn, the 
veteran developed difficulty with fever, chills, and 
lethargy, and had deteriorated to the point that he was going 
to be transferred to the Emergency Room.  The veteran's 
discharge diagnoses were carcinoma of the prostate, status-
post cystectomy, ileal conduit, and possible urosepsis.      

The evidence of record reflects that in approximately August 
1997, the veteran was diagnosed with carcinoma of the bladder 
and prostate.  However, the evidence of record is unclear as 
to whether the veteran's prostate was the primary site of the 
cancer or whether the bladder cancer had spread to the 
prostate.  As stated above, the July 2002 discharge summary 
showed that the veteran's admitting diagnoses included 
status-post prostatectomy secondary to the cancer of the 
bladder.  The answers to the aforementioned questions are 
relevant because case law has determined that a cancer which 
develops as the result of metastasizing does not entitle a 
claimant to presumptive service connection.  See Darby v. 
Brown, 10 Vet. App. 243 (1997).  Furthermore, a precedent 
opinion of the VA General Counsel has held that 
"[p]resumptive service connection may not be established 
under 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 3.307(a) 
(1998) for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure."  See VAOGCPREC 18-97 
(May 2, 1997).  Thus, if the veteran's prostate cancer 
resulted from the metastasizing bladder cancer, presumptive 
service connection could not be established.    

In the February 2004 private medical statement from Dr. 
Tangraphaphorn, although Dr. Tangraphaphorn indicated that 
the cause of the veteran's death included carcinoma of the 
prostate, he did not address the pertinent questions of 
whether the veteran's prostate was the primary site of the 
cancer or whether the bladder cancer had spread to the 
prostate.  The Board finds that he should be given the 
opportunity to do so.  In addition, the Board also finds that 
a medical opinion is required in order to determine whether 
presumptive service connection for the veteran's prostate 
cancer is warranted.  Where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires remand for medical development.  See Suttman v. 
Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).       

The veteran's death certificate shows that the place of the 
veteran's death was the Mercy Regency West II Nursing 
Facility.  In this regard, according to the July 2002 
discharge summary, the veteran had been a resident of the 
Mercy Regency West II Nursing Facility for quite sometime.  
However, the evidence of record is negative for any records 
from that nursing facility.  In addition, in the VA discharge 
summary showing that the veteran was hospitalized from 
January to February 1999, it was noted that upon admission, 
the veteran arrived with 300 pages of old records from the 
Benefits Hospital.  In this regard, by a Report of Contact 
(VA Form 119), dated in June 2004, it was reported that 
although the RO had contacted the Fort Harrison VA Medical 
Center (VAMC) in order to obtain the additional records from 
the Benefits Hospital, no additional records were in the 
files at the Fort Harrison VAMC.  However, the Board observes 
that there is no evidence of record showing that the RO had 
tried to contact the Benefits Hospital directly in order to 
obtain any records pertaining to the veteran's treatment.  
Moreover, although the evidence of record includes a February 
2004 private medical statement from Dr. Tangraphaphorn and a 
July 2002 discharge summary signed by Dr. Tangpraphaphorn, 
there are no other records from him.  Inasmuch as the VA is 
on notice of the potential existence of additional records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006).  In this regard, the appellant 
should be afforded the opportunity to 
submit any additional evidence which may 
support his contentions.  Specifically, 
the appellant should be asked to identify 
any other physicians or medical facilities 
from which the veteran was treated or 
evaluated for cancer of the prostate 
and/or cancer of the bladder prior to his 
death.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any pertinent medical records from 
the Mercy Regency West II Nursing 
Facility, the Benefits Hospital, and Dr. 
Tangraphaphorn.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and his representative, if 
any, must then be given an opportunity to 
respond.   

2.  The RO should contact Dr. 
Tangraphaphorn and request that he provide 
an opinion regarding the etiology of the 
veteran's prostate cancer.  Specifically, 
Dr. Tangraphaphorn should be asked to 
provide an opinion as to whether the 
veteran's prostate was the primary site of 
the cancer.  If Dr. Tangraphaphorn opines 
that the veteran's prostate was not the 
primary site of the cancer, he should 
provide an opinion as to whether the 
veteran's bladder cancer had spread to the 
prostate.  In the alternative, Dr. 
Tangraphaphorn should also be asked to 
provide an opinion as to the following: 
assuming that the veteran was exposed to 
Agent Orange in service, is it at least as 
likely as not that such exposure had a 
relationship to the development of his 
bladder cancer?  Any statement provided by 
Dr. Tangraphaphorn should be associated 
with the claims file.   

3.  Thereafter, the RO should arrange for 
the claims folder to be reviewed by a 
physician with expertise in the etiology 
of cancers of the genitourinary system.  
Following the review of the claims folder, 
the examiner should comment on the 
etiology of the veteran's prostate cancer.  
Specifically, the examiner should be asked 
to provide an opinion as to whether the 
veteran's prostate was the primary site of 
the cancer.  If the examiner opines that 
the veteran's prostate was not the primary 
site of the cancer, he or she should 
provide an opinion as to whether the 
veteran's bladder cancer had spread to the 
prostate.  In the alternative, the 
examiner should also be asked to provide 
an opinion as to the following: assuming 
that the veteran was exposed to Agent 
Orange in service, is it at least as 
likely as not that such exposure had a 
relationship to the development of his 
bladder cancer?  A complete rationale for 
any opinion expressed must be included in 
the report.  The report prepared should be 
typed.    

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






